DETAILED ACTION
This is in reference to communication received 21 June 2022. Cancellation of claims 3 and 10 is acknowledged. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Luchner et al. US Publication 2019/0071055 in view of Trelin US Publication 2019/0034608 and Foster et al. US Publication 2019/0039570.

Regarding claims 1 – 2, 8 – 9 and 15, Luchner teaches system and method for allowing user access to the automobile and controls of the automobile (controlling the vehicle) if the user is authenticated as a valid user [Luchner, 0004] comprising: 
at least one processor [Luchner, 0052, Fig. 4 and associated disclosure]; and 
a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations [Luchner, 0052, Fig. 4 and associated disclosure], the operations comprising: 
determining a distance between a user and the vehicle (Luchner, once a user (e.g., a driver or passenger) enters or is near is situated by an automobile (e.g., automobile 110), user capture device 607 can capture a user image) [Luchner, 0061]; 
acquiring a face image of the user in response to determining that the distance is smaller than or equal to a preset threshold (Luchner, once a user (e.g., a driver or passenger) enters or is near is situated by an automobile (distance smaller than preset threshold distance)), user capture device 607 can capture a user image) [Luchner, 0061]; 
determining user information of the user based on the face image (Luchner, the user is authenticated based on the received 2D or 3D facial features as a valid user. For example, referring to FIG. 6, engine 622 can receive 2D or 3D facial features from a user capture device 607 and compare them with stored user images including facial features in database 630 to authenticate the user by determining if user images including facial features match) [Luchner, 0068];
Luchner does not explicitly teach sending an unlocking instruction to the vehicle, in response to determining that the user information satisfies a preset condition comprising that the credit value is greater than a preset credit value threshold, however, Luchner teaches sending an unlocking instruction to the vehicle, in response to determining that the user information satisfies a preset condition) [Luchner, 0069]; Also, Luchner further teaches, if the user identified and recognized by user ID devices 107-B, 107-C 107-D or as a valid user, automobile 110 can automatically unlock the doors for the user instead of having the user insert or activate keys for automobile 110 [Luchner, 0026]. In view para 0053-0054 of Applicant’s disclosure, Trelin teaches system and method for biometric pre-identification. Trelin teaches In the case of ticketing (e.g. paying for car sharing, renting a car), payment may occur simultaneously …. Options for payment include, but are not limited to, a credit card on file, a pre-existing credit balance, ACH, through credit based oflline payments, or the creation of a line of credit [Trelin, 0069].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Luchner by adopting teachings of Trelin to maintain accounting date for prepaid services, and automate the payment processing at the time of transaction.
Luchner in view of Trelin teaches system and method further comprising:
determining user information of the user based on the face image (Luchner, the user is authenticated based on the received 2D or 3D facial features as a valid user. For example, referring to FIG. 6, engine 622 can receive 2D or 3D facial features from a user capture device 607 and compare them with stored user images including facial features in database 630 to authenticate the user by determining if user images including facial features match) [Luchner, 0068] , wherein user information comprises a credit value Trelin teaches In the case of ticketing (e.g. paying for car sharing, renting a car), payment may occur simultaneously …. Options for payment include, but are not limited to, a credit card on file, a pre-existing credit balance, ACH, through credit based oflline payments, or the creation of a line of credit [Trelin, 0069];
sending an unlocking instruction to the vehicle, in response to determining that the user information satisfies a preset condition [Luchner, 0069] comprising that the credit value is greater than a preset credit value threshold [Trelin, 0069] ;
wherein the sending an unlocking instruction to the vehicle, in response to determining that the user information satisfies a preset condition (Trelin, Options for payment may include, but are not limited to, a credit card on file, a pre-existing credit balance, ACH, through credit based oflline payments, the creation of a line of credit, and so on. Upon pre-identification, the system 300 discussed herein may simultaneously perform pre-identification, process payments, perform actions involving identification, communicate with various servers 305a-305f, and validate any number of additional factors [Trelin, 0053, 0054; also see Luchner, 0069]
Luchner in view of Trelin does not explicitly teach unlocking vehicle after a response has been received from the user. However, Foster teaches system and method for automatically unlock a door, automatically open the door, personalize vehicle interior settings, and provide extensive security for known occupants of the vehicle) [Foster, 0018]. Foster teaches based on the approach vector, the vehicle may unlock and allow access, and/or when a person has authenticated biometric attributes, such as after having been prompted by an application on the mobile computing device, the vehicle may unlock and allow access to the vehicle [Foster, 0021].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Luchner in view of Trelin by adopting teachings of Foster, and unlock the vehicle only when user desires to unlock the vehicle.
Luchner in view of Trelin and Foster teaches system and method further comprising:
sending prompt information for unlocking the vehicle in response to determining that the user information satisfies the preset condition (Foster teaches based on the approach vector, the vehicle may unlock and allow access, and/or when a person has authenticated biometric attributes, such as after having been prompted by an application on the mobile computing device, the vehicle may unlock and allow access to the vehicle) [Foster, 0021; also see Luchner, 0069]; and 
sending the unlocking instruction to the vehicle, in response to receiving response operation information responding to the prompt information from the user (Foster teaches based on the approach vector, the vehicle may unlock and allow access, and/or when a person has authenticated biometric attributes, such as after having been prompted by an application on the mobile computing device, the vehicle may unlock and allow access to the vehicle) [Foster, 0021; also see Luchner, 0029, 0039, 0069].

Regarding claims 5 and 12, Luchner in view of Trelin and Foster teaches system and method, wherein the determining user information of the user based on the face image, comprises: 
extracting feature information of the face image [Luchner, 0061]; 
matching the extracted feature information with feature information in a preset feature information set, wherein the feature information in the feature information set is in one-to-one correspondence with user information in a preset user information set [Luchner, 0061]; and 
determining user information corresponding to feature information matching the extracted feature information as the determined user information
(Luchner, once a user (e.g., a driver or passenger) enters or is near is situated by an automobile (e.g., automobile 110), user capture device 607 can capture a user image, e.g., facial feature images. User capture and expression engine 622 can compare the captured user images including facial features with user images stored in database 630 including user 1 facial features (603) to user N facial features ( 606) to determine if a match exists that have been registered with the automobile. Engine 622 can use any facial recognition algorithms to recognize user images and facial features) [Luchner, 0061].

Regarding claims 6 and 13, Luchner in view of Trelin and Foster teaches system and method, wherein the user information in the user information set is obtained by: 
receiving an image for registration of the user (Luchner, one or more users (e.g. drivers and passengers) can have bio-scan information registered to access and use automobiles) [Luchner, 0022]; 
extracting, in response to determining that the image for registration comprises a face image, feature information of the face image in the image for registration and receiving registration information of the user (Luchner, one or more users (e.g. drivers and passengers) can have bio-scan information registered to access and use automobiles) [Luchner, 0061]; and 
using the registration information as user information corresponding to the feature information of the face image in the image for registration (Luchner, one or more users (e.g. drivers and passengers) can have bio-scan information registered to access and use automobiles) [Luchner, 0061].

Regarding claims 7 and 14, Luchner in view of Trelin and Foster teaches system and method further comprising: 
outputting prompt information in response to determining that the image for registration does not comprise a face image (Trelin, The person associated with the biometric may be identified. In some cases, a person may not be identified as the biometric may not have been registered with the system or the biometric repository. In such a case the backend may return an error, prompt for an enrollment process, and/or perform various other actions related to a failed identification) [Trelin, 0086].


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luchner et al. US Publication 2019/0071055 in view of Trelin US Publication 2019/0034608, Foster et al. US Publication 2019/0039570 and HomeDepot published information “Truck Rentals” hereinafter known as HomeDepot.

Regarding claims 4 and 11, Luchner in view of Trelin and Foster does not explicitly teach time based billing for the shared vehicle. However, HomeDepot teaches system and method for renting trucks (vehicles) and charging customers based on the amount of time they were in possession of the vehicle.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Luchner in view of Trelin by adopting teachings of HomeDepot to improve profit margins and offering flexible rental plans to their customers by implementing metered system for renting vehicles in lieu of renting by the day.
 Luchner in view of Trelin, Foster and HomeDepot teaches system and method further comprising: 
recording an unlocking time, in response to determining that the vehicle is unlocked (HomeDepot, Load’N Go Rates of $19 for first 90 minutes); 
recording a locking time, in response to determining that the vehicle is locked (HomeDepot, Load’N Go Rates of $19 for first 90 minutes, and $5.00 charged for each 15 minutes afterwards); and 
generating a vehicle usage fee value based on the unlocking time and the locking time (HomeDepot, Load’N Go Rates of $19 for first 90 minutes, and $5.00 charged for each 15 minutes afterwards).



Response to Arguments

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach added limitation “sending unlocking instruction to the vehicle, in response to receiving response operations information responding to the prompt information from the user”  as amended invention as currently claimed is acknowledged and considered.
However, while performing an updated search, a new applicable prior art was discovered which teaches the added limitation. Therefore, applicant’s arguments are moot under new grounds of rejection.

Applicant's argument that cited reference Home Depot does not teach how to unlock the vehicle. That is, Home Depot fails to disclose at least the above distinguishing technical features of the amended claim 1.
However, applicant is separating the references to make their argument. Home Depot was cited as a prior art for billing purpose (in response to receiving response operation information responding to the prompt information from the user), and subsequent to the unlocking, locking the vehicle by the user (capturing the time when the vehicle returned by the user), to be able to generate the time based billing as argued by the applicant. As currently claimed, applicant makes the generic claim that the billing will be generated every time the vehicle will be unlocked and locked (regardless of taking into consideration whether the rental period is active).




Conclusion
Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


June 29, 2022